Citation Nr: 1326516	
Decision Date: 08/20/13    Archive Date: 08/26/13

DOCKET NO.  07-15 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for the residuals of a cervical spine fracture, previously determined to have been the result of willful misconduct.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to November 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In February 2011, the Board remanded the case for additional development and in December 2013, the Board reopened and remanded the case for additional development.  Since the requested development in the December 2013 Board remand has not been completed, further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the previous remand, the Board requested an official copy of the Clinical Record Cover Sheet Form AF-565-4, dated November 1975, as well as any official amendments or revisions to that form, relating to the Veteran's October 17, 1975 motor vehicle accident be obtained as it was impossible for VA to determine who made the handwritten changes to the photocopied Form AF-565-4 submitted by the Veteran.  The Board also directed that if no amended or revised version of the form exists, this must be expressly stated in the record.  The Board specifically directed the agency of original jurisdiction (AOJ) to request such records from the U.S. Air Force and any other appropriate records depository.  On remand, the AOJ appears to have simply re-requested records from the National Personnel Records Center (NPRC).  The record does not reflect that the AOJ requested records from the U.S. Air Force.  Nor does the record reflect that the AOJ made any finding regarding whether or not the official copy of Form AF-565-4 (and any official amendments) was unavailable.  Therefore, a remand is necessary in order to correct this deficiency.  

Accordingly, the case is REMANDED for the following action:

1.  Request from the Department of the Air Force, and any other appropriate records depository, an official copy of Clinical Record Cover Sheet Form AF-565-4, dated November 1975, as well as any official amendments or revisions to that form, relating to the Veteran's October 17, 1975 motor vehicle accident.  Request that the Department of the Air Force confirm if there have been no amendments or revisions to the original Form AF-565-4 dated November 1975.  If no amended or revised version of the form exists, this must be expressly stated in the record.

2.  Readjudicate the claim.  If the claim is not granted to the Veteran's satisfaction, send him a supplemental statement of the case and give him an opportunity to respond before returning the file to the Board for further appellate consideration of the remaining claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


